Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 10/29/2020 has been entered. Claims 1-5, 7-11, 13-17, 19-20 and 22-24 are pending. Claims 11, 13-17 and 19-20 are withdrawn. Claims 1-5, 7-10 and 22-24 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.


Specification
The objection to the disclosure is withdrawn in view of the amendment to paragraph 101.






Claim Rejections - Withdrawn

The rejection of claims 22-24 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and abstract idea without significantly more is withdrawn in view of the amendment to claim 22.

The rejection of claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the amendment to the claim.

The rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claim.

The rejection of claim(s) 22-24 under 35 U.S.C. 102(a)(1) as being anticipated  by Joly et al. Thrombosis Research 134 (2014) 1074-1080 is withdrawn in view of the amendment to the claims.

The rejection of claims 1, 3-5, 7 and 9-10 under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2009/0142776 6/4/2009  cited in IDS in view of Kumble, S. US 2010/0093557 4/15/2010 is withdrawn in view of the amendment to the claims.

The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2009/0142776 6/4/2009 and Kumble, S. US 2010/0093557 4/15/2010 as applied to claims 1, 3-5, 7 and 9-10, further in view of Fleming et al. US 2006/0014227 1/19/2006 is withdrawn in view of the amendment to the claims.


New Claim Rejection Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “chromogenic substance” recites the limitation claim 1 step e"  and also recites the limitation “wherein said chromogenic substrate” in claim 1 step e”  There is insufficient antecedent basis for “said chromogenic substrate” in claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3-5, 7-9,  and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2009/0142776 6/4/2009  cited in IDS in view of Koczula et al. Essays in Biochemistry (2016) 60 111-120 in view of Fleming et al. US 2006/0014227 1/19/2006 

 With respect to claim 1, Kato et al in paragraph 48 embodiment #7 disclose a method for measuring ADAMTS-13 activity in a patient sample comprising the step of:
Pre-incubating a patient sample with an ADAMTS-13 cleaving peptide i.e. the peptide GST-VWF73 substrate which is a peptide cleaved by ADAMTS-13, a reaction buffer and a sample are reacted in a container to prepare a reaction mixture;
Applying the pre-treated sample of a) to a single test unit  which comprises an immobilized capture antibody specific for ADAMTS-13 cleaved peptide i.e. the pretreated sample is applied to a solid support which comprises an immobilized anti-N-10 monoclonal antibody which is specific for cleaved GST-VWF73. Embodiment #11  of paragraph 11 disclose that the anti-N-10 monoclonal antibody can be fixed on filter paper or membrane if a lateral flow method is employed;
Binding said ADAMTS-13 cleaved peptide to the capture antibody thereby forming an immobilized complex i.e. the immobilized anti-N-10 monoclonal antibody is specific for cleaved GST-VWF73 and thus binds and forms an immobilized complex on the solid support;
Adding a solution comprising secondary antibody thereby forming a three-membered complex with the immobilized complex of step c) i.e. the immobilized complex of anti-N-10 monoclonal antibody and cleaved GST-VWF73 is reacted with an anti-GST antibody thus forming a 3 membered complex. 
However, Kato et al does not disclose that the secondary anti-GST antibody is biotin labelled but discloses in paragraph 46 disclose that methods using biotin-avidin (streptavidin) reaction can be used for the measuring method of interest but Kato does not disclose that the chromogenic substrate is streptavidin gold;
Adding a solution comprising a comprising  a chromogenic substance thereby causing a visible color change indicative of the presence of ADAMTS-13:
 the anti-GST antibody is labeled with a widely known labelling material e.g. paragraph 46 disclose that methods using biotin-avidin (streptavidin) reaction can be used for the measuring method of interest but Kato does not disclose that the chromogenic substrate is streptavidin gold.

Kato et al does not disclose determining ADAMTS-13 activity in said patient sample by comparing the signal intensity to a standard reference when the secondary anti-GST antibody is biotin labelled and the chromogenic substance is streptavidin gold.


With respect to claim 5, Kato et al disclose that the sample is a plasma sample. See paragraph 79.

With respect to claim 8, the immobilized antibody is anti-N-10 monoclonal antibody. See paragraph 48.

With respect to claim 9, the secondary antibody is anti-GST antibody. See paragraph 48 and paragraph 79.

With respect to the method of claim 1 step b, Kato et al does not disclose that the test unit comprises a membrane with an immobilized with the capture antibody specific for the ADAMTS-13. 
	Kato however discloses in paragraph 46 disclose that methods using biotin-avidin (streptavidin) reaction can be used for the measuring method of interest and disclose in embodiment #11  of paragraph 11 disclose that the anti-N-10 monoclonal antibody can be fixed on filter paper or membrane if a lateral flow method is employed.

With respect to claim 4, Kato et al does not disclose the signal intensity is compared with a color standard, allowing semi-quantitative analysis of the patient sample.

With respect to claim 7, Kato et al does not disclose that a flow through assay technology based assay is used.



	Koczula et al disclose that lateral flow assay (LFA) is a paper-based platform for the detection and quantification of analyte in complex mixtures, where the sample is placed on a test device and the results are displayed within 5-30 mins and that a variety of biological samples can be tested using LFA including serum, plasma or blood. See first paragraph under introduction.
	Koczula et al disclose that lateral flow immunoassay (LFIA) use antibodies as the recognition elements and the principle involves a liquid sample containing the analyte of interest moving without the assistance of external forces (capillary action) through various zones of polymeric strips, on which molecules that can interact with the analyte are attached. 	
	Koczula et al disclose that the LFIA uses a test strip/membrane that comprises anti-analyte antibodies which captures the analyte and secondary antibodies and the since the LFIA is an antibody based technique different detection methods can be employed. See under “membrane”, “conjugate pads” and “detection methods”. 
Fleming et al disclose a lateral flow immunoassay method using the biotin-avidin (streptavidin) reaction for detecting target analyte wherein the method uses a capture antibody which binds the analyte and biotinylated secondary antibody together which form a three membered complex wherein the complex is detected with addition of chromogenic streptavidin-gold which binds to the biotinylated secondary antibody in said complex. See Figure 3 and paragraphs 20, 23, 62, 70, 73-88 and paragraph 110


With respect to claim 1, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Kato et al to a lateral flow immunoassay ( LFIA) format  such that step B comprises the  capture antibody immobilized on a membrane such as those used in LFIA  as taught by Koczula et al and  Fleming et al and in step d the secondary antibody is labelled with biotin as taught by Fleming et al and  in step e the biotin labelled secondary antibody is detected using the streptavidin gold as taught by Fleming et al to provide a visible color change and wherein in step of the presence of ADAMTS-13 activity in said sample is determined by comparing the signal intensity to a standard reference e.g. control line for test validation (see figure 3 of Koczula et al), thus resulting in the instant invention with a reasonable expectation of success.
The teaching, suggestion or motivation to do so is that Kato et al discloses in paragraph 46 disclose that methods using biotin-avidin (streptavidin) reaction can be used for the measuring method of interest and that the anti-N-10 monoclonal antibody can be fixed on filter paper or membrane if a lateral flow method is employed.  
In addition, Koczula et al provides further motivation to use a lateral flow format for detecting the ADAMTS-13 cleaved peptide, which is that the lateral flow assay (LFA) is a paper-based platform for the detection and quantification of analyte in complex mixtures, where the sample is placed on a test device and the results are displayed within 5-30 mins (with respect to instant claim 27) and that a variety of biological samples can be tested using LFA including serum, plasma or blood.

With respect to claim 3, the combination of Kato et al and Koczula et al and Fleming et al disclose  the method steps of claim 1 and thus the signal intensity is proportional to the level of ADAMTS-13 activity in the patient sample and furthermore, with respect to claim 4, the signal intensity is compared with a color standard which corresponds to the control line test validation (see figure 3A and 3B) of  Koczula et al disclosing the operation of a lateral flow immunoassay, thus allowing for semi-quantitative  analysis of the patient sample.



s 22-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2009/0142776 6/4/2009 cited in IDS and  Koczula et al. Essays in Biochemistry (2016) 60 111-120 and Fleming et al. US 2006/0014227 1/19/2006  as applied to claims 1, 3-5, 7-9 and 27 above, further in view of Joly et al. Thrombosis Research 134 (2014) 1074-1080 and Chen et al. US 2012/0142036 6/7/2012.
The combination of Kato et al and Koczula et al and Fleming et al does not disclose a method of risk ratification of and treatment of a subject that has or is suspected to have thrombotic thrombocytopenic TTP comprising the method steps set forth in claims 22.
Joly et al disclose a method for the risk ratification of a subject that has or is suspected to have thrombocytopenic purpura (TTP), comprising:
Determining the level of ADAMTS-13 in a blood sample i.e. in plasma (see figure 1); 
wherein the level of ADAMTS-13 is correlated with an increased risk of TTP i.e. deficiency of ADAMTS-13 activity may lead to TTP – see figure 1 disclosing 68 patients exhibited a partial ADAMTS-13 deficiency (activity ranging from 11 to 49%); 
 wherein said increased risk of TTP is determined if the level of ADAMTS-13 is above a certain cut-off value – see figure 2 the cut-off value is the clinical relevant 10% threshold, thus the 68 patients exhibiting a partial ADAMTS-13 deficiency (activity ranging from 11 to 49%) are at increased risk and are indicative of TTP as Joly et al disclose that severe functional deficiency is below 10% (see introduction under abstract). Enzyme activity of 10% as a matter of conversion is equivalent 0.1 IU/ML enzyme units/ML1.
Chen et al disclose that current treatment of TTP consists of infusion of fresh frozen plasma with or without plasma exchange or plasmapheresis. See paragraph 8.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have in addition to the method of the 
The motivation to do so is that Joly et al disclose that TTP is a thrombotic microangiopathy (TMA) related to severe functional deficiency of ADAMTS13 activity (see abstract introduction) and disclose that the levels of ADAMTS13 in the blood is correlated with an increased risk of TTP and in the event there is increased risk of TTP, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to treat the TTP as taught by Chen et al who disclose that current treatment of TTP consists of infusion of fresh frozen plasma with or without plasma exchange or plasmapheresis. 


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2009/0142776 6/4/2009 cited in IDS and Koczula et al. Essays in Biochemistry (2016) 60 111-120 and Fleming et al. US 2006/0014227 1/19/2006 as applied to claims 1, 3-5, 7-9 and 27 above, further in view of Spitler, Mark. US 20060069552, March 2006.
The combination of Kato et al and Koczula et al and Fleming et al does not disclose that the standard reference is a colored card and wherein the signal intensity is compared with the colored card, allowing semi-quantitative analysis of the patient sample.
Spitler disclose that test kits such as dipsticks and test kits for detection of chemical or biological substances are used in large part to obtain information quickly and 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have developed a reference colored card as taught by Spitler as a standard reference for the method of Kato et al and Koczula et al and Fleming et al, wherein the signal intensity of said method is compared to said reference colored card, allowing semi-quantitative analysis of the patient sample, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so  Spitler disclose that test kits such as dipsticks and test kits for detection of chemical or biological substances are used in large part to obtain information quickly and most types of test strips provide the analytical signal as a color change that develops monotonically increasing in fashion in response to the presence or concentration of the target analyte and that read out is accomplished through comparison with a reference color chart from which a result is obtained that is generally a numerical value.


Response to Applicants Arguments with Regards to Kato et al (cited above):

Applicants argue that the assay disclosed in Kato is time consuming and requires a detection device and the incubation and measurement steps of Kato assay require more than 3 hours, and a detector is needed to measure the resulting color produced in this assay which is in contrast to the present assay, which allows ADAMTS13 activity to be screened visually, without the aid of detection device and within 30 minutes and in view of the unexpected benefits of the presently claimed assay, the Applicants submit that this assay is not obvious in view of the Kato reference.

Kato et al discloses in paragraph 46 disclose that methods using biotin-avidin (streptavidin) reaction can be used for the measuring method of interest and that the anti-N-10 monoclonal antibody can be fixed on filter paper or membrane if a lateral flow method is employed.  
In addition, Koczula et al provides further motivation to use a lateral flow format for detecting the ADAMTS-13 cleaved peptide, which is that the lateral flow assay (LFA) is a paper-based platform for the detection and quantification of analyte in complex mixtures, where the sample is placed on a test device and the results are displayed within 5-30 mins (with respect to instant claim 27) and that a variety of biological samples can be tested using LFA including serum, plasma or blood.

Thus, the combination of Kato and Koczula and Fleming et al renders claim 1 prima facie obvious.
It is also noted that claim 1 does not recite that patient plasma is incubated with vWF fragment and does not recited that the ADAMTS13-activity is screened visually and does not recite that the whole method is performed under 30 minutes. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." See MPEP 716.02(d).
In view of the combination of references, Applicants allegation of unexpected benefits is not found persuasive. This is because the use of streptavidin-gold/biotin and lateral flow assays that can be conducted under 30 minutes is not new. In addition Kato suggests using lateral flow method and also using the biotin-avidin (streptavidin) reaction for measuring the analyte of interest. 

Applicants are reminded that any evidence submitted to traverse the rejection e.g. such as the brochure submitted with Applicants’ response filed on 44/8/2021 must be by way of an oath or declaration.
When any claim of an application or patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section. See 37 CFR 1.132.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See MPEP 716.01 c (II).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Huang et al (Biosensors and Bioelectronics 75 (2016) 166-180): Huang et al is a review of membrane-based lateral flow immunochromatographic strip technology which is widely used in various fields because of its simplicity, rapidity (detection within 10 min).


Status of the Claims
Claims 1, 3-5, 7-9 and 22-27 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Technoclone Technical Bulletin. Retrieved from https://diapharma.com/wp-content/uploads/2019/07/5700100-Technoscreen-ADAMTS-13-Activity-Technical-Bulletin-ML-00-00460Rev01-1.pdf on 1/4/2021